Exhibit 7
                      DALLAS COUNTY


   SUPPLEMENTAL ORDER OF COUNTY JUDGE CLAY JENKINS ON
    CONTINUING REQUIREMENTS AFTER EXPIRATION OF STAY
                    HOME, STAY SAFE
                            DATE ORDER ISSUED: May 14, 2020

WHEREAS, pursuant to Texas Government Code Section 418.108, Dallas County Judge Clay
Jenkins issued a Declaration of Local Disaster for Public Health Emergency on March 12, 2020,
due to a novel coronavirus now designated SARS-CoV2 which causes the disease COVID-19;

WHEREAS, on March 12, 2020, Judge Jenkins issued an Order in furtherance of his authority to
protect the safety and welfare of the public by slowing the spread of the virus;

WHEREAS, on March 16, 2020, President Trump acknowledged the gravity of the COVID-19
pandemic, releasing strict new guidelines to limit people’s interactions, including that Americans
should avoid groups of more than 10 people;

WHEREAS, on March 19, 2020, the Dallas County Commissioners Court issued an Order of
Continuance of Declaration of Local Disaster for Public Health Emergency that affirmed the
activation of the Dallas County Emergency Management Plan and extends the Declaration of Local
Disaster until 11:59 p.m. on May 15, 2020, unless rescinded by order of the Commissioners Court.

WHEREAS, on March 24, 2020, the World Health Organization indicated that the United States
has the potential to become the center of the COVID-19 pandemic;

WHEREAS, on April 27, 2020, Governor Abbott issued an Executive Order reopening certain
businesses in Texas for in-person services so long as certain workplace safety rules are followed;

WHEREAS, this Supplemental Order is necessary to protect the lives, health, welfare, and safety
of the County’s residents from the devastating impacts of this pandemic;

THEREFORE, County Judge Clay Jenkins hereby ISSUES the following Supplemental Order as
follows:

UNDER THE AUTHORITY OF TEXAS GOVERNMENT CODE
SECTION 418.108, DALLAS COUNTY JUDGE CLAY JENKINS ORDERS:

1. Effective as of 11:59 p.m. on May 15, 2020, and continuing until 11:59 p.m. on May 20, 2020:
       a. All Coronavirus Aid, Relief, and Economic Security Act (CARES Act) Recovery
           Payments to individuals shall be exempt from “garnishment” as that term is described
           in Chapter 63 of the Texas Civil Practice and Remedies Code, except for garnishment
           for child support payments. All CARE Act Payments shall remain exempt from
           garnishment when deposited into an account in a financial institution. This provision is
           enacted to ensure Dallas County residents can use their CARES Act Recovery



                                                1
                DALLAS COUNTY


     Payments for their housing, food, medical and other essential needs during the COVID-
     19 emergency period.
b.   All public, private, and commercial laboratories operating within Dallas County and
     performing COVID-19 testing shall report by 5:00 p.m. each day for the prior 24-hour
     period:
           i. The number of COVID-19 tests performed; and
          ii. The number of positive COVID-19 tests.
     Reports shall be made to Dallas County Judge Clay Jenkins at
     Clay.Jenkins@dallascounty.org and Dallas County Health and Human Services
     Director Dr. Philip Huang at Philip.Huang@dallascounty.org. Reporting laboratories
     shall not provide names or any other identifiable health information that could be used
     to identify an individual patient.
c.   Door-to-door solicitation creates an unnecessary face-to-face situation for residents
     who are home in greater numbers due to the closure of schools and businesses,
     potentially endangering the health of residents. Under this Order, door-to-door
     solicitation is prohibited, including the leaving of written materials on the door or
     mailbox of a residence. This provision does not apply to any business in the grocery
     supply chain or any non-profit providing community resources for those effected by
     the coronavirus. Nothing in this Order prohibits utility companies or government
     agencies from contacting individuals at their residences to perform their normal
     business functions.
d.   Employers shall not implement any rules making a negative COVID-19 test or a note
     from a healthcare provider a requirement before a COVID-19 recovered employee can
     return to work.
e.   Under this Order, no person shall sell any of the following goods or services for more
     than the regular retail price the person charged for the goods or services on March 16,
     2020, except where an increased retail price is the result of increased supplier or other
     costs (including the loss of supplier supporting funds):
           i. groceries, beverages, toilet articles, and ice;
          ii. restaurant, cafeteria, and boarding-house meals; and
         iii. medicine, pharmaceutical and medical equipment, and supplies.
f.   Grocery stores, supermarkets, warehouse stores, hospitals, and medical facilities are
     experiencing high levels of demand for a large number of products, requiring more
     deliveries from manufacturers and distribution centers to serve their customers. A
     number of Texas cities and local associations have implemented restrictions on delivery
     hours to stores to mitigate truck noise and traffic. Due to the need to deliver products
     as quickly and efficiently as possible during this critical timeframe, this Order hereby
     suspends all delivery hour restrictions for transport to or from any entity involved in
     the selling or distribution of food products, medicine, or medical supplies in Dallas
     County for the next 60 days.
g.   If someone in a household has tested positive for coronavirus, the household is ordered
     to isolate at home. Members of the household cannot go to work, school, or any other

                                           2
                    DALLAS COUNTY


        community function, except for workers included in Essential Healthcare Operations
        who may continue to work in accordance with CDC guidance.
     h. Nursing homes, retirement, and long-term care facilities are instructed by this Order to
        prohibit non-essential visitors from accessing their facilities unless to provide critical
        assistance or for end-of-life visitation.
     i. Public and private schools and institutions of higher education are instructed by this
        Order to provide a safety plan to Dallas County Office of Homeland Security and
        Emergency Management 72 hours before students return to a classroom setting.
     j. Additionally, the Office of the Dallas County Judge and the Health Authority instructs
        all employees to remain at home if sick. Employees of private businesses and
        nonprofits with six (6) or more employees in the City of Dallas can use their paid sick
        leave when they are sick or to care for sick family members.
     k. This Order shall be in effect until 11:59 p.m. on May 20, 2020, or until it is either
        rescinded, superseded, or amended pursuant to applicable law.
     l. The County of Dallas must promptly provide copies of this Order by posting on the
        Dallas County Health and Human Services website. In addition, the owner, manager,
        or operator of any facility that is likely to be impacted by this Order is strongly
        encouraged to post a copy of this Order onsite and to provide a copy to any member of
        the public asking for a copy. If any subsection, sentence, clause, phrase, or word of this
        Order or any application of it to any person, structure, gathering, or circumstance is
        held to be invalid or unconstitutional by a decision of a court of competent jurisdiction,
        then such decision will not affect the validity of the remaining portions or applications
        of this Order.
     m. The Dallas County Sheriff’s Office, the Dallas County Fire Marshal’s Office, and other
        peace officers, are hereby authorized to enforce this Order. A violation of this order
        may be punishable through criminal or civil enforcement. A violation of this Order is
        a misdemeanor punishable by a fine not to exceed $1,000.
IT IS SO ORDERED

CLAY JENKINS
DALLAS COUNTY JUDGE




                                              3
